
	

113 HR 5532 IH: Safer Trucks and Buses Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5532
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Barletta introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To improve the Compliance, Safety, Accountability initiative of the Federal Motor Carrier Safety
			 Administration, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Safer Trucks and Buses Act of 2014.
		2.Compliance, Safety, Accountability initiative
			(a)Data availability and use
				(1)AvailabilityThe Secretary of Transportation shall ensure that covered motor carrier data is not made available
			 to the public.
				(2)UseCovered motor carrier data may not be admitted into evidence or otherwise used in a civil action
			 for damages resulting from an incident involving a motor carrier.
				(3)TerminationParagraphs (1) and (2) shall cease to have effect on the date on which the Secretary submits to
			 Congress the report required under subsection (d).
				(b)Initial reportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to
			 Congress a report that contains recommendations on how to improve the
			 Compliance, Safety, Accountability initiative of the Federal Motor Carrier
			 Safety Administration, including recommendations to ensure that the
			 initiative—
				(1)utilizes and generates only safety data and scores, including Safety Measurement System scores,
			 determined to be predictive of motor carrier accidents;
				(2)appropriately addresses concerns relating to the age of utilized safety data, including violations;
				(3)does not unfairly harm small motor carriers as a result of limited safety data availability;
				(4)appropriately addresses differences between motor carriers transporting passengers and motor
			 carriers transporting freight;
				(5)generates safety data that allows individual motor carriers, including safety scores assigned to
			 individual motor carriers, to be effectively compared; and
				(6)utilizes accurate safety data, including—
					(A)by appropriately addressing variations between State- and self-reported data;
					(B)by accounting for geographic disparities with respect to enforcement; and
					(C)by utilizing only crash data from crashes with respect to which a motor carrier was at fault.
					(c)Implementation of recommendationsNot later than 90 days after the date on which the Secretary submits to Congress the report
			 required under subsection (b), the Secretary shall begin implementing the
			 recommendations included in that report.
			(d)Certification of implementationNot later than 1 year after the date on which the Secretary begins implementing recommendations
			 under subsection (c), the Secretary shall complete the implementation of
			 such recommendations and shall submit to Congress a report that—
				(1)describes the implementation of such recommendations;
				(2)contains a document in which the Secretary certifies that such implementation is complete; and
				(3)contains a document in which the Inspector General of the Department of Transportation certifies
			 that such implementation is complete.
				(e)DefinitionsIn this section, the following definitions apply:
				(1)Covered motor carrier dataThe term covered motor carrier data means data generated with respect to a motor carrier under the Compliance, Safety, Accountability
			 initiative of the Federal Motor Carrier Safety Administration, including
			 any ranking, rating, score, or other measurement.
				(2)Motor carrierThe term motor carrier has the meaning given that term in section 13102 of title 49, United States Code.
				
